UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 13, 2011 DIRECT INSITE CORP. (Exact Name of Registrant as Specified in Charter) Delaware 0-20660 11-2895590 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 13450 West Sunrise Boulevard, Suite 510, Sunrise, Florida (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(631) 873-2900 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 13, 2011, John J. Murabito was appointed Chairman of the Board of Directors of the Company, effective January 1, 2012.Mr. Murabito was elected to the Board of Directors on May 25, 2011.The Company’s current Chairman of the Board, Michael Levin, is handing over his position as Chairman due to his relocation and professional commitments outside of the United States, although he will continue to serve as a Director of the Company. Attached as Exhibit 99.1 is a copy of a press release of Direct Insite Corp. (the “Company”), dated December 19, 2011, reporting the change in the Company’s Chairman of the Board. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated December 19, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Direct Insite Corp. has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIRECT INSITE CORP /s/ Matthew E. Oakes Matthew E. Oakes Chief Executive Officer Dated:December 19, 2011 EXHIBIT INDEX Exhibit No. Description Press Release dated November 19, 2011.
